Title: To George Washington from d’Anterroches, 6 February 1790
From: Anterroches, Joseph-Louis, chevalier d’
To: Washington, George

 

Sir
Newyork Fabruary 6th 1790

 if I take the liberty to address myself to your Excellency, also I never yet had the honor of being introduced to you, believe that necessity alone can force me to do it, and not the want of delicacy. My own interest and of course that of my wife and children, obliges me to become troublesome to you; but your well known goodness gives me leave to hope that you will excuse me. If you will condessend Sir to peruse the letters here inclosed, of Mr le duke de Harcourt, of Mr le Marquis and la Marquise de Lafayette and of my Uncle the Bishop of Condom, one of the deputy’s to the general assembly of france, who hath taken care of me since I was seven years old, and by his kindness hath enabled me to become a naturalized citizen of the United States, If you condessend Sir, to peruse the above mentioned Letters, your Excellency will easely perceive that I have in france, friends and Relations who endeavour to make me confortable, and the hope of success ought to make me avoid all occasions that may create Jealousys which may be detrimental to me. you are Sir, the Marquis de Lafayette⟨’s⟩ friend, and I flatter myself of having the honor of his friendship likewise; every assistance I receive from my family is sent by his means, and his goodness to me hath made him long since one of my protectors. I shall have the honor of relating to your Excellency the Subject on which I write. I have bought in Elizabeth Town (the place of my residance for these seven years passed) a farm Two years ago, and made the payment wanting few pounds only, But I owe elsewhere Two Hundred and fifty pounds york currency, which sum I must pay before I leave this City; the want of that Money obliging my creditor to prosecute me for the same if I do not comply. my Note of Hand is now in the Hands of an Attorney at law, and if not redeamed, hath orders to arrest me. That Idea alone, Sir, distress me. I have visited last year my Native Country and have returned much pleased with the treatment I received there; my father 78 years old hath pass’d his words to me that in a very short time, he should send me (instigated by my friends) part of his property which the law grants me after he is no more. on his promise to me, on that of a Sister nominated last year abbess by the king, and on the assistance I receive from Time to Time,

  from my uncle the Bishop, I Can I believe borrow the above mentioned sum with confidancy, of paying the same very soon. I know very few persons able to assist me in so precarious a moment, and I should be affrid that if the favour was granted to me by them they should relate my present situation, in Europe, to my detriment. I shall consider myself very happy if, your Excellency desire some of your Aids to inquire into my private character, be convinced without flattery that it will turn out to my advantage, and will procure me the kindness which my Mother the Countess D’anterroches desired of you for me by letters, the Marquis delafayette is to have the honor of writing to you on the same subject, if not yet wrote, and now I ask your protection, and assistance Sir, convinced that my interest, character abroad, and futur credit shall suffer if denied to me. Be pleased to honor me with a line of answer, that I may know my fate; I shall wake for the same with the greatest impatience, and if the greatest favor asked by me is granted I shall follow the plan that you will be so good as to prescribe to me. I have the honor to be with the greatest respect your Excellency Most obedient and most humble servant

Le Chr D’Anterrochesat the widow Winants ElizabethTown farry House white Hall.

